                                   1

                                   2

                                   3                                     UNITED STATES DISTRICT COURT

                                   4                                 NORTHERN DISTRICT OF CALIFORNIA

                                   5
                                         THOMAS JOHN HEILMAN,
                                   6                                                          Case No. 19-cv-02607-YGR (PR)
                                                           Petitioner,
                                   7
                                                    v.                                        ORDER TO SHOW CAUSE
                                   8
                                         CRAIG KOENIG, Acting Warden, et al.,
                                   9
                                                           Respondents.
                                  10

                                  11           Petitioner, a state prisoner, has filed this petition for a writ of habeas corpus pursuant to

                                  12   28 U.S.C. § 2254. He has paid the full filing fee.
Northern District of California
 United States District Court




                                  13           It does not appear from the face of the petition that it is without merit. Good cause

                                  14   appearing, the Court hereby issues the following orders:

                                  15           1.        The Clerk of the Court shall serve a copy of this Order and the petition and all

                                  16   attachments thereto upon Respondent and Respondent’s attorney, the Attorney General of the

                                  17   State of California. The Clerk shall also serve a copy of this Order on Petitioner at his current

                                  18   address.

                                  19           2.        Respondent shall file with this Court and serve upon Petitioner, within sixty (60)

                                  20   days of the issuance of this Order, an Answer conforming in all respects to Rule 5 of the Rules

                                  21   Governing Section 2254 Cases, showing cause why a writ of habeas corpus should not be issued.

                                  22   Respondent shall file with the Answer a copy of all portions of the relevant state records that have

                                  23   been transcribed previously and that are relevant to a determination of the issues presented by the

                                  24   petition.

                                  25           3.        If Petitioner wishes to respond to the Answer, he shall do so by filing a Traverse

                                  26   with the Court and serving it on Respondent within sixty (60) days of his receipt of the Answer.

                                  27   Should Petitioner fail to do so, the petition will be deemed submitted and ready for decision sixty

                                  28   (60) days after the date Petitioner is served with Respondent’s Answer.
                                   1          4.      Respondent may file with this Court and serve upon Petitioner, within sixty (60)

                                   2   days of the issuance of this Order, a motion to dismiss on procedural grounds in lieu of an

                                   3   Answer, as set forth in the Advisory Committee Notes to Rule 4 of the Rules Governing Section

                                   4   2254 Cases. If Respondent files such a motion, Petitioner shall file with the Court and serve on

                                   5   Respondent an opposition or statement of non-opposition to the motion within sixty (60) days of

                                   6   receipt of the motion, and Respondent shall file with the Court and serve on Petitioner a reply

                                   7   within fourteen (14) days of receipt of any opposition.

                                   8          5.      It is Petitioner’s responsibility to prosecute this case. Petitioner must keep the

                                   9   Court and Respondent informed of any change of address and must comply with the Court’s

                                  10   orders in a timely fashion. Pursuant to Northern District Local Rule 3-11 a party proceeding pro

                                  11   se whose address changes while an action is pending must promptly file a notice of change of

                                  12   address specifying the new address. See L.R. 3-11(a). The Court may dismiss a pro se action
Northern District of California
 United States District Court




                                  13   without prejudice when: (1) mail directed to the pro se party by the Court has been returned to the

                                  14   Court as not deliverable, and (2) the Court fails to receive within sixty days of this return a written

                                  15   communication from the pro se party indicating a current address. See L.R. 3-11(b); see also

                                  16   Martinez v. Johnson, 104 F.3d 769, 772 (5th Cir. 1997) (Rule 41(b) applicable in habeas cases).

                                  17          Petitioner must also serve on Respondent’s counsel all communications with the Court by

                                  18   mailing a true copy of the document to Respondent’s counsel.

                                  19          6.      Extensions of time are not favored, though reasonable extensions will be granted.

                                  20   Any motion for an extension of time must be filed no later than fourteen (14) days prior to the

                                  21   deadline sought to be extended.

                                  22          IT IS SO ORDERED.

                                  23   Dated: June 18, 2019                             ______________________________________
                                                                                        YVONNE GONZALEZ ROGERS
                                  24                                                    United States District Court Judge
                                  25

                                  26
                                  27

                                  28
                                                                                          2
